ERVIN, J.
In 1-888-Traffic Schools, Inc. v. Chief Circuit Judge, Fourth Judicial Circuit, 719 So.2d 1259 (Fla. 1st DCA 1998), this court concluded that it did not have jurisdiction to review administrative orders based on Wild v. Dozier, 672 So.2d 16 (Fla.1996), and granted the petitioner’s motion to transfer the petition for writ of certiorari to the Florida Supreme Court. The supreme court returned the petition to this court, stating that the holding in Wild was limited to administrative orders deab ing with judicial assignments. 1-888-Traffic Schools v. Chief Circuit Judge, Fourth Judicial Circuit, 24 Fla. L. Weekly S239, 734 So.2d 413 (Fla. 1999).
Having considered its merits, we DENY the petition for writ of certiorari.
MINER and KAHN, JJ., CONCUR.